Title: Anonymous to Thomas Jefferson, 18 December 1818
From: Anonymous,[…], J. C.
To: Jefferson, Thomas


          
            Venerable friend
            In sight of virginia, my native State Decbr 18th 1818
          
          I rejoice to find you engaged in your latter days, in so laudable an undertaking as that of perfecting a system for the education of our youth: an  estabilishement much wanted on your side of the mountains: and which must hereafter prove a great blessing to our posterity.
          But, what has astonished me  more than all the miracles of Moses, is, that the birth state of Washington, Jefferson, Madison and Munro: from being a star of the first magnitude, has dwindled down to that of a fourth: and if the same causes, continues to operate with the same effect, for twenty five or thirty years more; she will be found as low as the seventh! What is the cause of this opprobrium to in virginia’s state legislation? And why, with all the advantages of an immense territory, chequered and  intersected by fine rivers and streams, do we, notwithstanding, continue to loose rank in the constellation of the states? Alas! I fear, nay I am sure, “there is something rotten in this our state of Denmark.” And with your permission, I will endeavour to point out, wherein.
          In the first place, we virginians are influenced by a false pride, and a foolish attachment to old forms and customs: which prevents us from imitating, those wise and wholesome improvements in state policy, introduced and practised by the Northern and Western States: whose flourishing condition, is a sad sattire on our state government.
          In the next place, a rapid increase of our western population, is the only means left us, to check our retrogade movements. But this cannot be expected under the present aristocratic aspect of some of our laws: nor under the present baneful influence of that hydra of Virginia legislation, the Uncertainty  of Virginia titles. This alone, banishes (annually) thousands of the hardy sons and daughters of virginia, from their native state: who with sighs and tears, may be found daily quitting the shores of virginia, in hopes of finding more hospitable laws—Can Jefferson calmly think of dying, without while this curse, like a millstone, is grinding and wasting the vitals of his country? God forbid! If the Sage of Monticello help us not: Who shall help us?
          
            Sincerely your friend
            
          
        